Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors Dynatronics Corporation and Subsidiary: We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (Nos. 033-53524, as amended, and 333-69057) of our report dated September 29, 2014, with respect to the consolidated audited financial statements of Dynatronics Corporation and Subsidiary as of June 30, 2014 and for the year then ended. /s/ Mantyla McReynolds, LLC Salt Lake City, Utah October 27, 2014
